FILED
                            NOT FOR PUBLICATION
                                                                              MAR 27 2018
                     UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JACOB SANTIAGO PONCE ALVARES,                     No.    15-35920

              Plaintiff-Appellant,                D.C. No. 2:15-cv-00379-JPD

 v.
                                                  MEMORANDUM*
NANCY A. BERRYHILL, Commissioner
Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                   James P. Donohue, Magistrate Judge, Presiding

                            Submitted March 23, 2018**

Before:      FARRIS, CANBY and LEAVY, Circuit Judges.

      Jacob Santiago Ponce Alvares appeals pro se from the district court’s

judgment affirming the decision of the Commissioner of Social Security denying

his application for a period of disability and disability insurance benefits under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Title II of the Social Security Act. We have jurisdiction under 28 U.S.C. § 1291.

We review the district court’s order de novo, Garrison v. Colvin, 759 F.3d 995,

1010 (9th Cir. 2014), and we affirm.

      When liberally construed, Alvares’ brief includes an assertion that the

administrative law judge (“ALJ”) erred in evaluating his testimony on the severity

of his symptoms and limitations. See Garmon v. Cty. of Los Angeles, 828 F.3d

837, 846 (9th Cir. 2016). Alvares did not raise this or any similar issue in district

court. Because there is no indication in Alvares’ brief or the administrative record

that our review of this issue is necessary to prevent a miscarriage of justice or

preserve the integrity of the judicial process, we decline to consider it. Greger v.

Barnhart, 464 F.3d 968, 973 (9th Cir. 2006).

      We construe Alvares’ submission of new evidence to this court as a request

to remand under 42 U.S.C. § 405(g). See Garmon, 828 F.3d at 846. We decline to

remand for the agency to consider this evidence because Alvares has made no

showing that this new evidence, particularly the letters from his treating providers,

is material to his case and that there exists good cause for his failure to incorporate

it into the administrative record. See Clem v. Sullivan, 894 F.2d 328, 332 (9th Cir.

1990) (quoting 42 U.S.C. § 405(g)).

      AFFIRMED.


                                           2